Case 1:21-cv-00165-DLC Document 67 Filed 06/11/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OUR WICKED LADY LLC {d/b/a “Our Wicked : 2icv0165 (DLC)
Lady”), et al., :
ORDER
Plaintiffs,
-y-

ANDREW CUOMO, in his official capacity
as Governor of the State of New York;
STATE of NEW YORK; BILL de BLASIO, in
his official capacity as Mayor of New
York City; and THE CITY of NEW YORK,

Defendants.

DENISE COTE, District Judge:

On January 8, 2021, the plaintiffs -- a group of 74 New
York City business, 69 of which are bars and restaurants —-
filed a complaint against New York City (the “City”), Mayor Bill
de Blasio (“Mayor de Blasio”), New York State (the “State”), and
Governor Andrew Cuomo (“Governor Cuomo”). The complaint alleges
that a series of State and City Executive Orders (“EO”)
beginning March 7, 2020 violated the plaintiffs’ rights under to
the Due Process, Fqual Protection, and Takings Clauses of the
U.S. and New York Constitutions.

On February 5, 2021, the plaintiffs filed a motion to
preliminarily enjoin enforcement of State BO 202.93, which
limited indoor dining in the City to 25% capacity, and City EO

No. 144, which prohibited the reopening of indoor group fitness

 
Case 1:21-cv-00165-DLC Document 67 Filed 06/11/21 Page 2 of 3

classes in the City. In a letter of February 22, Mayor de
Blasio and the City notified the Court of their intention to
file a cross-motion to dismiss the complaint in addition to
their opposition to the motion for a preliminary injunction. An
Order of February 22 allowed the plaintiffs to file any amended
complaint by March 9.

An Opinion of March 9 denied the plaintiffs’ motion for a

preliminary injunction. See Our Wicked Lady LLC v. Cuomo, No.

 

21CV0165 (DLC), 2021 WL 915033 (S.D.N.Y. Mar. 9, 2021) (the
“March Opinion”). The March Opinion set forth the legal
standards for each of the plaintiffs’ claims and explained the
deficiencies in their claims.

The plaintiffs filed a first amended complaint (“FAC”) on
March 9. The FAC is substantively identical to the complaint.
It pleads the same claims and makes no changes to address the
infirmities identified in the March Opinion. Its only changes
are the addition of plaintiffs and the assertion of claims
against Governor Cuomo in his individual capacity.

An Order of March 10 terminated the City defendants’ motion
to dismiss the complaint as moot. The defendants filed motions
to dismiss the FAC on April 30. The motions to dismiss became
fully submitted on June 4.

When deciding a motion to dismiss for failure to state a

claim pursuant to Rule 12(b) (6), Fed. R. Civ. P., a court

2

 
Case 1:21-cv-00165-DLC Document 67 Filed 06/11/21 Page 3 of 3

“consider[s] the legal sufficiency of the complaint, taking its
factual allegations to be true and drawing all reasonable

inferences in the plaintiff's favor.” Brooklyn Ctr. for

 

Psychotherapy, Inc. v. Philadelphia indem. Ins. Co., 955 F.3d

 

305, 310 (2d Cir. 2020) (citation omitted). “A complaint will
survive a motion to dismiss so long as it contains sufficient
Factual matter to state a claim to relief that is plausible on

its face.” Mandala v. NTT Data, Inc., 975 F.3d 202, 207 (2a

 

Cir. 2020) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

 

{2009)).

For the reasons set out in the March Opinion, the
plaintiffs have failed to state claims under the federal and
state Due Process, Equal Protection, and Takings Clauses. In
addition, its claims for injunctive relief are moot.
Accordingly, it is hereby

ORDERED that the FAC is dismissed.

IT IS FURTHER ORDERED that the Clerk of Court shail enter
judgment for the defendants and close the case.

Dated: New York, New York
June 11, 2021

dain

PENTSE COTE
United States District Judge

 
